On December 18, 1894, Messrs. Webb & Webb and Mr. E. *57Totten, on behalf of the appellee, filed a motion for a rehearing.
Mr. Justice Shepard,
on February 5, 1895, delivered the opinion of the Court:
The appellee’s motion for rehearing is based in part upon points that were made on the hearing, but chiefly upon others, now for the first time brought to our attention. As regards the former, we see no reason to change our opinion, and deem it unnecessary to add anything thereto by way of further discussion.
The latter will be briefly discussed in view of the question of practice involved in their consideration. It is now claimed that the testimony, the exclusion of which we have held to be material error, was offered by the caveatee [appellant] in surrebuttal when it should have been offered in chief; and that its exclusion at that stage of the trial was a matter entirely within the discretion of the trial justice, without regard to its competency, if offered at the proper time.
The practice is well founded in reason as well as authority, that when evidence is offered out of order, or at the wrong stage of the case, its admission or rejection is a question peculiarly within the discretion of the trial court, which will not be disturbed except for very strong reasons in the interest of justice.
Had the evidence of each of the said witnesses been excluded because offered at the wrong time, we are not prepared to say that the action of the court in excluding it upon that ground might not have been sustained, save as regards that of Dr. Lincoln, which seems to have been offered at the only reasonable occasion therefor. But there is nothing in the record that shows, or tends to show, that the evidence was objected to, much less excluded, upon that ground, either wholly or in part. The trial evidently consumed much time; many witnesses were examined at great length; the record shows the calling and recalling of witnesses, and *58the temporary suspension of the examination of one that others might be called and examined. These irregularities were presumably for the convenience of witnesses and counsel, and tend to show that strict, technical rules of procedure were not adhered to or enforced in the trial. The bill of exceptions, showing the rulings of the court that were from time to time objected to, is quite general in its terms; yet there is enough to show, with reasonable certainty, that in the case of the majority, if not all, of the witnesses, the only objection made and acted on was upon the ground of competency or relevancy, without regard to the time or order of the offer of their evidence.
The case was submitted to us, after full hearing, upon printed and oral arguments, in neither of which was any attempt made to sustain the exclusion of the evidence upon the grounds now submitted for consideration. The case having been so argued and submitted, it is too late now to go back and raise questions that ought then to have been presented, if intended to be relied on. Cases must be submitted as a whole and not in sections. Failure to suggest a question at the hearing will ordinarily be considered as a waiver of it, and the court will not feel bound to consider it unless it be fundamental in its nature. No reasonable excuse is given for the failure to suggest these additional points at the hearing. Had they been suggested and found well taken, the determination of the questions chiefly discussed in the opinion would have been wholly unnecessary. We will not reopen the case to entertain them now; and have less hesitation in refusing to do so, because they do not involve its merits in any particular.

The motion is overruled.